Petitioner herein filed this original proceeding August 31, 1931, to review an award of the State Industrial Commission made on the 10th day of August, 1931, finding that claimant Mary Owrey was in the employ of the petitioner Harbour-Longmire Company and while in said employ sustained an accidental personal injury arising out of and in the course of her employment.
On the 19th day of August, 1932, the Attorney General, for the respondents, filed a confession of error in which it is stated that after careful examination of the record, facts, and decision of the court with reference to the claim, they have come to the conclusion that there is no evidence that she was engaged in a hazardous occupation at the time of the injury.
This court has held that where an original proceeding is begun to review an award of the State Industrial Commission, and the petitioner files a confession of error, this court will examine the record, and if it reasonably tends to support said confession of error, will remand the cause to the Commission, with directions in accordance with the said confession of error. Anderson-Prichard Oil Corp. v. Benefield, 164 Okla. 53,22 P.2d 912.
This court has examined the record, and the authorities cited in support of the confession of error, and is of the opinion that the award should be remanded to the State Industrial Commission with directions to vacate the order in accordance with the confession of error. It is so ordered.